 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   WILLIAM ROBERT BOLDUC,         )   Case No. EDCV 16-2601-AG (JPR)
                                    )
12                    Petitioner,   )
                                    )   ORDER ACCEPTING FINDINGS AND
13               v.                 )   RECOMMENDATIONS OF U.S.
                                    )   MAGISTRATE JUDGE
14   ROSEMARY NDOH, Warden,         )
                                    )
15                    Respondent.   )
                                    )
16
17        The Court has reviewed the Petition, records on file, and

18   Report and Recommendation of U.S. Magistrate Judge.      See 28

19   U.S.C. § 636(b)(1).   On August 27, 2019, Petitioner filed

20   objections to the R. & R., in which he mostly simply repeats

21   arguments from his Petition and Traverse.      A few of his

22   contentions warrant discussion, however.

23        The Magistrate Judge did not “overlook[]” that In re Dixon’s

24   procedural bar, see 41 Cal. 2d 756, 762 (1953), did not apply to

25   Petitioner’s ineffective-assistance-of-counsel claims.        (Objs. at

26   3-4.)   To the contrary, she recognized that as the state court

27   found, although the merits claims raised in those grounds were

28   procedurally defaulted under Dixon, the corresponding

                                         1
 1   ineffective-assistance arguments were reviewable.    (See R. & R.
 2   at 23-25.)   The R. & R. considered each of those arguments.   (See
 3   generally id. at 27-61.)   The Magistrate Judge also rightly held
 4   that ground 10 was barred under the invited-error doctrine
 5   because Petitioner failed to register a timely objection to the
 6   challenged ruling.   (Id. at 25-27.)   He maintains that his
 7   objection was “timely” (Objs. at 32), but the R. & R. endorsed
 8   the court of appeal’s sound explanation for why it wasn’t (see
 9   R. & R. at 25-26).   In any event, as the Magistrate Judge noted
10   (id. at 24-25, 26-27), by not contesting either procedural bar in
11   his Traverse, Petitioner forfeited any argument that they didn’t
12   apply.
13        As the R. & R. found, most of Petitioner’s ineffective-
14   assistance claims fail because he has not demonstrated that
15   either trial or appellate counsel rendered deficient performance.
16   For instance, Petitioner asserts that the Magistrate Judge erred
17   in allegedly finding that no objection to the prosecutor’s
18   summation was warranted because he properly told the jury that it
19   “could convict [Petitioner] as long as it found [his] theory
20   reasonable.”   (Objs. at 5.)   But the Magistrate Judge actually
21   said the exact opposite: the prosecutor’s remarks were
22   appropriate because “nowhere . . . did he state that the jury
23   could convict him as long as it found the prosecution’s theory
24   reasonable.”   (R. & R. at 32.)   The prosecutor’s argument that
25   the “only reasonable conclusion” based on “all of the evidence”
26   was that Petitioner was guilty was appropriately evidence based,
27   see United States v. Weatherspoon, 410 F.3d 1142, 1147 (9th Cir.
28   2005), and did not shift the burden of proof from the prosecution

                                       2
 1   (see Objs. at 5-6).
 2           Petitioner’s newfound suggestion that counsel should have
 3   objected when the prosecutor “analogized the burden of proof to
 4   putting a puzzle together” (id. at 6) was not raised before the
 5   Magistrate Judge.     In any event, the remark made no reference to
 6   the burden of proof and was an appropriate comment on the jury’s
 7   task.     Cf. People v. Centeno, 60 Cal. 4th 659, 670 (2014)
 8   (disapproving of use of physical puzzle as visual aid because it
 9   “depict[ed] an actual and familiar object unrelated to the
10   evidence”).
11           The R. & R. correctly found that trial counsel was not
12   ineffective for not challenging the admission as a “fresh
13   complaint” of a voicemail JD1 attempted to leave for Petitioner
14   or requesting a limiting instruction related to Tom T.’s fresh-
15   complaint testimony about JD2.     As to JD1’s voicemail, which
16   Petitioner apparently never received, he reiterates that it was
17   inadmissible because the “fresh complaint doctrine requires the
18   disclosure to be made” to — and received by — another person.
19   (Objs. at 26.)     But once again he has failed to offer any support
20   for that assertion, which is not addressed in People v. Brown, 8
21   Cal. 4th 746 (1994), the only case he cites.     Because a victim’s
22   disclosure of a sexual assault may be admissible in the
23   government’s case-in-chief to show “that the disclosure was made
24   and the circumstances under which it was made,” Brown, 8 Cal. 4th
25   at 750, the fresh-complaint doctrine’s focus is on the declarant,
26   not the recipient, and there is no principled reason for
27   admissibility to hinge on whether the complaint was actually
28   received by the intended party.

                                        3
 1        As for Tom T.’s testimony about JD2’s revelation of sexual
 2   assault, Petitioner claims that the R. & R. overlooked how
 3   “extensive[]” it was.   (Objs. at 22.)   But the R. & R. considered
 4   the extent of Tom T.’s testimony, citing the three transcript
 5   pages comprising it, and noted that it was limited to an account
 6   of “how [JD2’s] allegations of sexual abuse came to light.”
 7   (R. & R. at 57.)   Thus, as to both forms of fresh-complaint
 8   evidence, the Magistrate Judge did not “misunderstand” the
 9   doctrine (see Objs. at 23) because her findings were based on the
10   evidence’s ability to shed light on the relevant circumstances as
11   opposed to the substance of the complaints themselves.    Of
12   course, as the Magistrate Judge also found, any undue prejudice
13   from that evidence was blunted because JD1 and JD2 both
14   testified, allowing the jury to assess their credibility
15   firsthand.   (See R. & R. at 58.)
16        The Magistrate Judge correctly found that the jury
17   instructions Petitioner now challenges were proper and that
18   therefore counsel were not ineffective for not challenging them.
19   For instance, she did not “overlook[]” the constitutional scope
20   of Petitioner’s challenge to CALCRIM 1190 (Objs. at 14), as she
21   expressly rejected that claim (R. & R. at 45-47).   And although
22   Petitioner faults her for relying on cases that “lack
23   applicability,” he does not identify a basis for that assertion
24   and the Court doesn’t see one.   (See Objs. at 14-15.)    Similarly,
25   he agrees that any objection to CALCRIM 1193 “would have been
26   overruled” (id. at 17) but maintains that “trial counsel should
27   still have objected” (id.).   That assertion is baseless.      See,
28   e.g., Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996) (noting

                                         4
 1   that “failure to take a futile action can never be deficient
 2   performance”).
 3        To be sure, as the Magistrate Judge recognized, Petitioner
 4   identified several instances when an objection from counsel might
 5   have been appropriate.    (See R. & R. at 36 (prosecutor’s
 6   “exhortation to the jury to ‘[s]top’” Petitioner from committing
 7   sex crimes “border[ed] on misconduct” (citation omitted)), 42
 8   (prosecutor’s statements that defense expert’s opinion “was so
 9   far from the truth” that he “felt it was necessary” to call
10   expert to rebut it had “no evidentiary basis and were likely
11   improper”).)   But the Magistrate Judge rightly concluded that
12   Petitioner failed to establish that counsel’s silence wasn’t
13   strategic.   There were several discernible strategic reasons why
14   he might have held off on objecting to the few improper summation
15   remarks.   (See, e.g., id. at 37.)    Under these circumstances,
16   Petitioner’s failure to obtain a declaration from trial counsel
17   to counter the “strong presumption” that his silence was “for
18   tactical reasons rather than . . . sheer neglect,” Yarborough v.
19   Gentry, 540 U.S. 1, 8 (2003) (per curiam), proved fatal to his
20   claims, see Gentry v. Sinclair, 705 F.3d 884, 899-900 (9th Cir.
21   2012) (as amended Jan. 15, 2013).
22        For the same reason, the R. & R. correctly found that
23   Petitioner failed to demonstrate that trial counsel was
24   ineffective for not introducing evidence of his good character.
25   (See Objs. at 19-21.)    As the Magistrate Judge noted, counsel may
26   have “strategically decided that ‘the inherent credibility,
27   reliability, negative association, and bias problems associated
28   with . . . ex-girlfriends[] outweighed any potential benefit’” of

                                       5
 1   calling Metoyer as a character witness (R. & R. at 60 (citation
 2   omitted)), including the possibility that if he had the jury
 3   would have been charged with a good-character instruction (see
 4   Objs. at 20).   The R. & R. relied partly on Gentry in
 5   recommending denial of Petitioner’s claims on that score (see
 6   R. & R. at 59), undermining his assertion that it “cite[d] no
 7   authority requiring that [he] submit a declaration from trial
 8   counsel” (Objs. at 19).
 9        Gentry also makes plain the fallacy in Petitioner’s
10   suggestion that the Magistrate Judge wrongly failed to credit the
11   Petition’s factual assertions and impermissibly speculated about
12   reasons for counsel’s silence.   (See id. at 11-12.)   The cases
13   Petitioner relies on to make that point are state direct-appeal
14   cases discouraging judges from speculating about an attorney’s
15   decisionmaking before the appellant has had an opportunity to
16   develop the factual record in a state habeas proceeding.      (Id. at
17   12 (citing People v. Diaz, 3 Cal. 4th 495, 557-58 (1992), and
18   People v. Lucero, 23 Cal. 4th 692, 728-29 (2000)).)    Here
19   Petitioner had the opportunity and indeed the responsibility to
20   develop the record and still has failed to meet his burden.
21        In any event, assuming Petitioner’s allegations about
22   counsel’s performance were true — namely, that without good cause
23   he failed to object at various times — the Magistrate Judge
24   correctly recognized that any error was not prejudicial given the
25   convincing evidence of Petitioner’s guilt and the limiting
26   instructions; that conclusion is buttressed by Petitioner’s
27   acquittal of sexually assaulting John Doe.   (See R. & R. at 37-
28   39, 44-45, 61.)

                                      6
 1          The Magistrate Judge properly resolved the Petition’s other
 2   claims.    For instance, the R. & R. did not “overlook[]” that
 3   evidence of Petitioner’s uncharged sex crimes may have affected
 4   the jury’s verdict and that the prosecutor stressed Petitioner’s
 5   propensity to commit sex crimes.       (Objs. at 24-25.)   Rather, it
 6   noted that when relevant, California law “permits the jury to
 7   infer” — and a prosecutor to argue — “that a defendant is
 8   predisposed to commit sex crimes” and that no clearly established
 9   federal law holds otherwise.    (R. & R. at 35; see also id. at 64-
10   65.)    The R. & R. also acknowledged potential ambiguities in the
11   jury instructions pertaining to the uncharged-crimes evidence
12   (see Objs. at 28-30) but correctly found that “the
13   court of appeal was not objectively unreasonable in finding that
14   the instruction was not so ambiguous that the jury was reasonably
15   likely to have misapplied it” (R. & R. at 72).
16          Nor did the Magistrate Judge “overlook[]” Petitioner’s claim
17   that if “Jane Doe 1 could not remember the incident, then she
18   could not testify as to whether she consented” to sex with him.
19   (Objs. at 30 (emphasis omitted).)      The Magistrate Judge found
20   that as the court of appeal held, “ample evidence supported the
21   jury’s conclusion that Petitioner should have known or did know
22   that JD1 was incapable of giving legal consent.”      (R. & R. at
23   83.)    In doing so, she rejected Petitioner’s argument that
24   “because [JD1] didn’t remember the sexual contact, he couldn’t be
25   convicted of assaulting her” (id. at 82 (citation omitted)),
26   finding that “[e]ven if [JD1] had amnesia and even if she seemed
27   to consent . . . a rational trier of fact still could have found
28   beyond a reasonable doubt that she was not ‘capable of exercising

                                        7
 1   the degree of judgment a person must have in order to give
 2   legally cognizable consent’ . . . and that Petitioner must have
 3   known that” (id. at 83 (citation omitted)).
 4        Having reviewed de novo all portions of the R. & R. to which
 5   Petitioner objected, the Court accepts the findings and
 6   recommendations of the Magistrate Judge.
 7        IT THEREFORE IS ORDERED that the Petition is denied and
 8   Judgment be entered dismissing this action with prejudice.
 9
10   DATED: November 11, 2019
                                   ANDREW GUILFORD
11                                 U.S. DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     8
